Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 1 of 11      PageID #: 3857



 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 GREGG PARIS YATES #8225
 Assistant United States Attorneys
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 E-Mail:     Gregg.Yates@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,              )   CR. NO. 17-00101-01 LEK
                                        )
          Plaintiff,                    )   UNITED STATES’ RESPONSE TO THE
                                        )   DEFENDANT’S EIGHTH MOTION
    vs.                                 )   FOR ORDER TO SHOW CAUSE AND
                                        )   REQUEST FOR EXPEDITED
 ANTHONY T. WILLIAMS,                   )   HEARING; CERTIFICATE OF
                                        )   SERVICE
          Defendant.                    )
                                        )

                   UNITED STATES’ RESPONSE TO
           THE DEFENDANT’S EIGHTH MOTION FOR ORDER TO
          SHOW CAUSE AND REQUEST FOR EXPEDITED HEARING

       The government respectfully submits this brief in response to Defendant

 Anthony T. Williams’s (Defendant) Eighth Motion for Order to Show Cause and

 Request for Expedited Hearing (8th OSC Motion). The defendant’s motion makes
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 2 of 11         PageID #: 3858



 two demands: First, the defendant asks that this Court order the Bureau of Prisons

 (BOP) Federal Detention Center, Honolulu (FDC) to “log in all incoming mail and

 outgoing mail to ensure that all mail is being delivered to the undersigned and to

 order the FDC to stop sending back mail that contain legal documents claiming

 that it’s too much paper when it is not and to stop opening my legal mail from the

 courts outside my presence.” 8th OSC Motion, Exh A at 1. Second, the defendant

 asks this Court to conduct its own independent investigation into the argument he

 raised in his Seventh Motion for Order to Show Cause (7th OSC Motion) regarding

 his dissatisfaction with the placement of the FDC e-discovery terminal, which the

 Court ruled upon in its Order, dated February 19, 2019 (ECF No. 430). Id.

       The gravamen of the defendant’s motion is a request for Court intervention

 into Bureau of Prisons (BOP) operations, this time with respect to the BOP’s

 treatment of his “legal mail that is being sent to me from outside sources” and with

 respect to the placement of the e-discovery terminal in the defendant’s housing

 unit. 8th OSC Motion, Exh. A at 1. Just as this Court has ruled upon earlier

 motions seeking intervention into BOP operations, the defendant must first follow

 the grievance procedures of the BOP before raising an issue to the Court’s

 attention. Order Denying (1) Motion for Order to Show Cause, and (2) Ex Parte

 Application and Motion for Funds to Purchase Legal Supplies at Government’s

 Expense 7, ECF No. 132; Order Denying Defendant’s Sixth Motion for Order to


                                          2
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 3 of 11          PageID #: 3859



 Show Cause and Request for Expedited Hearing 2, ECF No. 389; Order Denying

 Defendant’s Seventh Motion for Order to Show Cause and Request for Expedited

 Hearing 2, ECF No. 430. Because the defendant has failed to properly exhaust his

 administrative remedies, the motion should be denied.

                                  BACKGROUND

 I.    The Defendant’s Legal Mail Demand

       On January 17, 2018, the defendant filed a Motion for Injunction Against

 FDC for Retaliation (Injunction Mot. FDC). ECF No. 87. In it, the defendant

 claimed that he “has constantly been denied basic constitutional rights by the

 FDC,” including “opening legal mail outside of the presence of the undersigned,”

 and “withholding incoming and outgoing emails from 3 to 7 days.” Injunction

 Mot. FDC at 1 (ECF No. 87).

       On April 10, 2018, the defendant again filed a motion claiming an issue with

 the FDC’s handling of his legal mail. Amended Third Motion for Order to Show

 Cause and Request for Expedited Hearing (Am. 3d OSC Mot.) (ECF No. 196). In

 it, the defendant alleged “mail tampering” and “that this facility is opening up the

 undersigned[‘]s legal mail and scrutinizing them to determin[e] whether they will

 be mailed or not.” Am. 3d OSC Mot., Exh. A at 1 (ECF No. 196-2).

       On August 28, 2018, the defendant filed his Fifth Motion for Order to Show

 Cause and Request for Expedited Hearing (5th OSC Motion). ECF No. 307. At


                                           3
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 4 of 11          PageID #: 3860



 issue in the motion was whether the defendant’s standby counsel could mail or

 otherwise send the defendant 50,000 pages of legal case discovery on paper for

 him to review in his cell. ECF No. 307-2 (5th OSC Motion, Exh. A at 1). On

 September 27, 2018, the government responded by arguing that the defendant

 needed to first exhaust his administrative remedies for such a request before

 approaching the Court. ECF No. 323 (Government’s Response to 5th OSC Motion

 at 6). Moreover, the government added in a footnote:

       We fully anticipate that Defendant will have a disagreement with the
       BOP’s mailing policies and the manner in which they restrict his
       ability to receive a printed pages in large increments. However, even
       with respect to this future disagreement, Defendant must follow the
       BOP’s grievance procedures before returning to this Court.”

       Id. 6 n.1.

       On October 1, 2018, the Court denied the defendant’s Amended Third

 Motion for Order to Show Cause on October 1, 2018, in part upon the ground that

 the defendant “fail[ed] to establish that he has exhausted the Bureau of Prison’s

 administrative process before challenging such conditions in this Court.” ECF No.

 337 at 2.

       On October 2, 2018, the Court denied the defendant’s Motion for Injunction

 Against the FDC. ECF No. 346 at 8 (“The Motion for Injunction is also denied as

 to all of the other requests in the motion.”). The Court explained, “[t]o the extent




                                           4
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 5 of 11          PageID #: 3861



 Defendant wishes to pursue those requests, he must follow the appropriate

 administrative procedures . . . .” Id.

       On November 21, 2018, the Court denied the 5th OSC Motion upon the

 ground that the defendant had adequate access to his discovery. ECF No. 386.

       The government is unaware of any grievance filed by the defendant to date

 with respect to his concerns regarding legal mail.

 II.   The Defendant’s E-Discovery Terminal Demand

       On January 22, 2019, the defendant filed his 7th OSC Motion. ECF No.

 418. In the motion, the defendant argued, among other things, that the FDC had

 improperly moved the e-discovery terminal from the second floor law library to the

 main floor. ECF No. 418, Exh. A, p.2 (“Officer Ponimoi informed declarant that

 she was told that they were going to put the e-discovery computer downstairs in

 the open bay area with the other computers and that they took the only Law

 Library dedicated computer in order to put the e-discovery computer there.”).

 Among the defendant’s complaints was that “there is no privacy to view your

 discovery if they put the discovery computer in the open bay area. . . .” Id.

       On February 19, 2019, the Court issued an Order denying the defendant’s

 7th OSC Motion. ECF No. 430 at p.2. The Order was based in part upon the

 failure of the defendant to exhaust his administrative remedies. Id. (“Because




                                           5
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 6 of 11         PageID #: 3862



 Defendant has not established that he has exhausted his administrative remedies,

 the Court DENIES Defendant’s request to relocate the e-discovery terminal.”).

       On January 31, 2019, the defendant filed a grievance regarding the position

 of the e-discovery computer.

       On February 19, 2019, the FDC Warden replied to the defendant’s e-

 discovery grievance and denied it. The defendant was provided with the address of

 the Regional Director for an appeal.

       As of the date of this brief, no appeal has been received.

                                LEGAL ARGUMENT

 I.    The Defendant’s Claims Are Not Properly Before The Court Because He
       Has Failed To Exhaust His Administrative Remedies And Timely Follow
       The BOP’s Grievance Procedures

       The 8th OSC Motion should be denied because the defendant failed to

 follow and complete the BOP’s grievance procedures. The 8th OSC Motion

 impermissibly challenges the conditions of the defendant’s confinement in a

 manner similar to motions that this Court has rejected in the past. ECF Nos. 132,

 346, 389, 430. Just as this Court has ruled upon those motions, see id., the

 defendant must exhaust his administrative remedies with respect to challenges to

 the conditions of his confinement before approaching the Court.

       The defendant failed to properly exhaust his administrative remedies relating

 his claims. “The doctrine of exhaustion of administrative remedies is well


                                          6
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 7 of 11           PageID #: 3863



 established in the jurisprudence of administrative law.” Woodford v. Ngo, 548

 U.S. 81, 88 (2006) (quoting McKart v. United States, 395 U.S. 185, 193 (1969)).

 “The doctrine provides that no one is entitled to judicial relief for a supposed or

 threatened injury until the prescribed administrative remedy has been exhausted.”

 McKart, 395 U.S. at 193 (quoting Myers v. Bethlehem Shipbuilding Corp., 303

 U.S. 41, 50, 51 (1938)).

       Here, as with previous motions, the defendant has failed to show that he has

 exhausted the available administrative remedies with the BOP. To exhaust his

 administrative remedies, the defendant must proceed through the Administrative

 Remedy Program. See 28 C.F.R. §§ 542.10-542.19; Bureau of Prisons Program

 Statement on Administrative Remedy Program, Jan. 6, 2014 avail. at

 https://www.bop.gov/policy/progstat/1330_018.pdf.

       This Court previously outlined the BOP grievance process in its March 7,

 2018 Order at 4-5, ECF No. 132. Under the BOP grievance process, the inmate

 must first seek informal resolution of the issue of concern at his institution of

 confinement, the Federal Detention Center, Honolulu. Id. § 542.13. If no informal

 resolution is reached, the inmate must file a formal request (BP-9) with the

 Warden. Id. § 542.14. If the Warden denies the remedy, the inmate may appeal

 first to the Regional Director (BP-10), within 20 days of receiving the Warden’s

 response, and thereafter to the General Counsel in Washington, D.C. (BP-11),


                                            7
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 8 of 11         PageID #: 3864



 within 30 days of receiving the Regional Director’s response. Id. § 542.15.

 Administrative exhaustion does not take place until a final decision is received

 from the Office of General Counsel, or until a response is not forthcoming within

 the time allotted for reply. Id. §§ 542.15(a); 542.18.

       As noted above, the defendant failed to file any grievance relating to his

 demand that the FDC is “sending back legal mail that is being sent to me from

 outside sources.” Accordingly, the defendant’s legal mail demand should be

 denied.

       Moreover, the defendant’s claim relating to the placement of the FDC e-

 discovery terminal should also be denied. As noted, the defendant initiated a BOP

 grievance with respect to this claim, and received a response from the Warden on

 February 19, 2019. Accordingly, the defendant’s deadline to appeal the Warden’s

 decision to the BOP Regional Director expired 20 days after that date, on or about

 March 11, 2019. The defendant, however, failed to timely appeal the Warden’s

 decision. Accordingly, his demand may not be brought before this Court.

 Woodford v. Ngo, 548 U.S. 81 (2006) (“As a general rule . . . courts should not

 topple over administrative decisions unless the administrative body not only has

 erred, but has erred against objection made at the time appropriate under its

 practice.”) (emphasis in original), quoting United States v. L.A. Tucker Truck

 Lines, Inc., 344 U.S. 33, 37 (1952).


                                           8
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 9 of 11         PageID #: 3865



       Both the defendant and his standby counsel, Lars Isaacson, Esq., have been

 on notice since March 7, 2018 that they are required to exhaust the defendant’s

 administrative remedies before seeking redress from this Court. ECF No. 132.

 Indeed, this Court has twice notified the defendant that his complaints regarding

 legal mail in particular must first go through the BOP grievance process. ECF No.

 337 at 2; ECF No. 346 at 8.

       Because the defendant has failed to properly follow BOP administrative

 procedures, the motion should be denied.

                                   CONCLUSION

       For the reasons above, the government respectfully requests that the Court

 deny the Defendant’s 8th OSC Motion.

             DATED: March 26, 2019, at Honolulu, Hawaii.

                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii


                                               By /s/ Gregg Paris Yates
                                                 GREGG PARIS YATES
                                                 Assistant U.S. Attorney




                                          9
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 10 of 11        PageID #: 3866



                           CERTIFICATE OF SERVICE

              I hereby certify that, on the dates and by the methods of service noted

 below, a true and correct copy of the foregoing was served on the following by the

 method indicated on the date of filing:

 Served Electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Attorney for Defendant
       ANTHONY T. WILLIAMS

       Michael Jay Green, Esq.
       michaeljgreen@hawaii.rr.com

       Attorney for Defendant
       ANABEL CABEBE


       Birney B. Bervar, Esq.
       bbb@bervar-jones.com

       Attorney for Defendant
       BARBARA WILLIAMS

 //

 //

 //

 //

 //

 //
Case 1:17-cr-00101-LEK Document 443 Filed 03/26/19 Page 11 of 11    PageID #: 3867



 Served by First Class Mail:

       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

             DATED: March 26, 2019, at Honolulu, Hawaii.


                                           /s/ Dawn Aihara
                                           U.S. Attorney’s Office
                                           District of Hawaii




                                       2
